COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                    §
 THE STATE OF TEXAS,                            No. 08-15-00002-CR
                                    §
                State,                            Appeal from the
                                    §
 v.                                              409th District Court
                                    §
 DANIEL VILLEGAS,                             of El Paso County, Texas
                                    §
                 Appellee.                       (TC# 940D09328)
                                    §

                                               §
                                             ORDER

       The Court GRANTS the Appellee’s Motion for Continuance of the September 29, 2016

submission and oral argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 2nd day of September, 2016.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.